DETAILED CORRESPONDENCE
Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Claim(s) 1-18 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WO 2016/156236 A1 (“Cardinaux”) from IDS. (Rejection is based off Written Opinion for consistency with other patent offices.).

Regarding Claim 1, Cardinaux discloses a method of navigating traffic for an autonomously controllable vehicle (page 7, lines 3-6; page 10, lines 23-26), the method comprising:
detecting at least one target vehicle within a traffic environment with at least one sensor disposed on a primary vehicle (page 3, lines 8-18; page 4, lines 8-9);
obtaining information with a plurality of sensors disposed on the primary vehicle of the traffic environment and the at least target vehicle (page 4, lines 14-15); 
predicting a maneuver of the at least one target vehicle with a controller disposed on the primary vehicle for a future time based on the information obtained relating to the traffic environment and the at least one target vehicle (page 1, line 28 - page 2, line 5; page 3, lines 1-4; page 6, line 29 - page 7, line 6; page 10, lines 11-26; fig. 1, 2, 4, 8); and 
generating a recommended path for the primary vehicle with the controller that avoids conflicts with a future position of the at least one target vehicle based on predicted maneuvers of the at least one target vehicle (page 7, lines 3-6; page 10, lines 23-26; fig. 8).

Regarding Claim 11, the same reasoning as for independent Claim 1 can be applied to independent Claim 10, with in addition the use of recurring neural network which is anticipated by Cardinaux (page 3, lines 25-29; page 6, lines 1-9; page 10, lines 11-26), and the anticipation of positions for a plurality of times which is anticipated by D1 (D1: page 5, lines 4-7, lines 19-23).

Regarding Claims 2-4, and 12: The use of cameras is anticipated by Cardinaux (page 3, lines 8-18); the use of recurring neural network is anticipated by Cardinaux (page 3, lines 25-29; page 6, lines 1-9; page 10, lines 11-26); the anticipation of positions for a plurality of times is anticipated by Cardinaux (page 5, lines 4-7, lines 19-23).

Regarding Claims 5-8, 13, 14 and 16: anticipated by Cardinaux (page 4, lines 6-15; fig. 1, 2, 4, 5).

Regarding Claims 9-10, 17-18: anticipated by Cardinaux (page 7, lines 3-6; page 10, lines 23-26).

Regarding Claim 15: anticipated by Cardinaux (page 6, lines 21-28; fig. 1, 2).

Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax